



GLOWPOINT, INC.
REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made as of the 1st day
of October, 2019, by and among Glowpoint, Inc., a Delaware corporation (the
“Company”), and each of the investors listed on Schedule A hereto, each of which
is referred to in this Agreement as an “Investor”.
RECITALS
Whereas, certain of the Investors are purchasing shares of the Company’s 6.0%
Series E Convertible Preferred Stock, $0.0001 par value per share (the “Series E
Preferred Stock”), pursuant to that certain Series E Preferred Stock Purchase
Agreement (as the same may be amended from time to time, the “Purchase
Agreement”) of even date herewith (the “Financing”);
Whereas, certain of the Investors are receiving shares of the Company’s 6.0%
Series D Convertible Preferred Stock, $0.0001 par value per share (the “Series D
Preferred Stock”), pursuant to that certain Agreement and Plan of Merger, dated
September 12, 2019, by and among the Company, Glowpoint Merger Sub II, Inc. and
Oblong Industries, Inc. (as amended to date, the “Merger Agreement”);
Whereas, certain obligations of the parties to the Purchase Agreement and the
Merger Agreement are conditioned upon the execution and delivery of this
Agreement by the Company and the Investors; and
Whereas, in connection with the consummation of the Financing and the
transactions contemplated by the Merger Agreement, the parties desire to enter
into this Agreement in order to grant registration rights as set forth below.
AGREEMENT
NOW, THEREFORE, the parties hereby agree as follows:
1.Definitions. For purposes of this Agreement:


1.1    “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
managing member, officer, director or trustee of such Person or any venture
capital fund or registered investment company now or hereafter existing that is
controlled by one or more general partners, managing members or investment
adviser of, or shares the same management company or investment adviser with,
such Person.


1.2    “Board of Directors” means the Board of Directors of the Company.


1.3    “Common Stock” means shares of the Company’s Common Stock, $0.0001 par
value per share.


1.4    “Damages” means any loss, damage, claim or liability (joint or several)
to which a party hereto may become subject under the Securities Act, the
Exchange Act, or other federal or state law, insofar as such loss, damage, claim
or liability (or any action in respect thereof) arises out of or is based upon:
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law.







--------------------------------------------------------------------------------





1.5    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


1.6    “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, equity incentive or similar plan; (ii) a registration
relating to an SEC Rule 145 transaction; (iii) a registration on any form that
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Securities; or (iv) a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being registered.


1.7    “Form S‑3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits forward incorporation of substantial information
by reference to other documents filed by the Company with the SEC.


1.8    “Foundry” means Foundry Group Select Fund, L.P.


1.9    “Holder” means any holder of Registrable Securities who is a party to
this Agreement.


1.10    “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including,
adoptive relationships, of a natural person referred to herein.


1.11    “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.


1.12    “Preferred Stock” means shares of the Company’s Series D Preferred Stock
and Series E Preferred Stock.


1.13    “Registrable Securities” means (i) the Common Stock issuable or issued
upon conversion of the Preferred Stock and (ii) any Common Stock issued as (or
issuable upon the conversion or exercise of any warrant, right, or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of, the shares referenced in clause (i), in
each case held by an Investor, excluding in all cases, however, (y) any
Registrable Securities sold by a Person in a transaction in which the applicable
rights under this Agreement are not assigned pursuant to Section 3.1 and (z) for
purposes of Section 2 any shares for which registration rights have terminated
pursuant to Section 2.12 of this Agreement.


1.14    “Registrable Securities then outstanding” means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to then exercisable and/or convertible
securities that are Registrable Securities.


1.15    “Restricted Securities” means the securities of the Company required to
be notated with the legend set forth in Section 2.11(b) hereof.


1.16    “SEC” means the Securities and Exchange Commission.


1.17    “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.


1.18    “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.


1.19    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.







--------------------------------------------------------------------------------







1.20    “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Holder, except for the
fees and disbursements of the Selling Holder Counsel borne and paid by the
Company as provided in Section 2.6.


2.Registration Rights. The Company covenants and agrees as follows:


2.1    Demand Registration.


(a)If at any time after the date of this Agreement, the Company receives a
request from Foundry that the Company file a Form S-3 registration statement
with respect to outstanding Registrable Securities of such Holder (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith and Section 2.1(d)) having an anticipated aggregate
offering price, net of Selling Expenses, of at least $1.75 million, then the
Company shall (i) within thirty (30) days after the date such request is given,
give a Demand Notice to all Holders other than Foundry; and (ii) as soon as
practicable, and in any event within forty-five (45) days after the date such
request is given by Foundry, file a Form S-3 registration statement under the
Securities Act covering all Registrable Securities requested to be included in
such registration by any Holders, as specified by notice given by each such
Holder to the Company within twenty (20) days of the date the Demand Notice is
given, and in each case, subject to the limitations of Sections 2.1(b) and 2.3.


(b)Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Section 2.1 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Board of Directors it would be materially detrimental to the
Company and its stockholders for such registration statement to either become
effective or remain effective for as long as such registration statement
otherwise would be required to remain effective, because such action would (i)
materially interfere with a significant acquisition, corporate reorganization,
or other similar transaction involving the Company; (ii) require premature
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential; or (iii) render the Company unable to
comply with requirements under the Securities Act or Exchange Act, then the
Company shall have the right to defer taking action with respect to such filing,
and any time periods with respect to filing or effectiveness thereof shall be
tolled correspondingly, for a period of not more than ninety (90) days after the
request of Foundry is given; provided, however, that the Company may not invoke
this right more than twice in any twelve (12) month period.


(c)The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 2.1(a) during the period that is
thirty (30) days before the Company’s good faith estimate of the date of filing
of, and ending on a date that is ninety (90) days after the effective date of, a
Company-initiated registration, provided that the Company is actively employing
in good faith commercially reasonable efforts to cause such registration
statement to become effective; or (ii) if the Company has effected a
registration pursuant to Section 2.1(a) within the twelve (12) month period
immediately preceding the date of such request. A registration shall not be
counted as “effected” for purposes of this Section 2.1(c) until such time as the
applicable registration statement has been declared effective by the SEC, unless
Foundry withdraws its request for such registration or elects not to pay the
registration expenses therefor; provided, that if such withdrawal is during a
period the Company has deferred taking action pursuant to Section 2.1(b), then
Foundry may withdraw its request for registration and such registration will not
be counted as “effected” for purposes of this Section 2.1(c).


(d)If Form S-3 is not available for the registration of the resale of
Registrable Securities hereunder, the Company shall (i) register the resale of
the Registrable Securities on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.







--------------------------------------------------------------------------------





2.2    Company Registration. If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its securities under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder notice of such registration. Upon the request of each Holder given within
twenty (20) days after such notice is given by the Company, the Company shall,
subject to the provisions of Section 2.3, cause to be registered all of the
Registrable Securities that each such Holder has requested to be included in
such registration. Notwithstanding any other provision of this Section 2.2, if
the Company determines that the success of the offering requires a limitation on
the number of shares to be included in the offering, then any shares to be
included in the offering shall be allocated (i) first to the Company and (ii)
second, in the case of a registration of securities under the Securities Act
pursuant to any registration rights granted by the Company to any stockholders
of the Company other than the Holders, to such stockholders, and, in the case of
any other registration of securities under the Securities Act, to the Holders.
The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.2 before the effective date of such
registration, whether or not any Holder has elected to include Registrable
Securities in such registration. The expenses (other than Selling Expenses) of
such withdrawn registration shall be borne by the Company in accordance with
Section 2.6.


2.3    Underwriting Requirements.


(a)If, pursuant to Section 2.1, Foundry intends to distribute the Registrable
Securities covered by its request by means of an underwriting, it shall so
advise the Company as a part of its request made pursuant to Section 2.1, and
the Company shall include such information in the Demand Notice. The
underwriter(s) will be selected by the Company and shall be reasonably
acceptable to Foundry. In such event, the right of any Holder to include such
Holder’s Registrable Securities in such registration shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein. All Holders proposing to distribute their securities through such
underwriting shall (together with the Company as provided in Section 2.4(e))
enter into an underwriting agreement in customary form with the underwriter(s)
selected for such underwriting. Notwithstanding any other provision of this
Section 2.3, if the underwriter(s) advise(s) Foundry in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
Foundry shall so advise all Holders of Registrable Securities that otherwise
would be underwritten pursuant hereto, and the number of Registrable Securities
that may be included in the underwriting shall be allocated among such Holders
of Registrable Securities, including Foundry, in proportion (as nearly as
practicable) to the number of Registrable Securities owned by each Holder or in
such other proportion as shall mutually be agreed to by all such selling
Holders; provided, however, that the number of Registrable Securities held by
the Holders to be included in such underwriting shall not be reduced unless all
other securities which are not required to be included in such offering pursuant
to any registration rights granted by the Company are first entirely excluded
from the underwriting.


(b)In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Section 2.2, the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering. If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering, if any, shall be
allocated among the selling Holders in proportion (as nearly as practicable to)
the number of Registrable Securities owned by each selling Holder or in such
other proportions as shall mutually be agreed to by all such selling Holders.
Notwithstanding the foregoing, in no event shall the number of Registrable
Securities included in the offering be reduced unless all other securities
(other than securities to be sold by the Company and any securities which are
required to be included in such offering pursuant to any registration rights
granted by the Company) are first entirely excluded from the offering. For
purposes of the provision in this Section 2.3(b) concerning apportionment, for
any





--------------------------------------------------------------------------------





selling Holder that is a partnership, limited liability company, or corporation,
the partners, members, retired partners, retired members, stockholders, and
Affiliates of such Holder, or the estates and Immediate Family Members of any
such partners, retired partners, members, and retired members and any trusts for
the benefit of any of the foregoing Persons, shall be deemed to be a single
“selling Holder,” and any pro rata reduction with respect to such “selling
Holder” shall be based upon the aggregate number of Registrable Securities owned
by all Persons included in such “selling Holder,” as defined in this sentence.


(c)    For the purposes of Section 2.1, a registration shall not be counted as
“effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Section 2.3(a), fewer than thirty percent (30%) of the total
number of Registrable Securities that Holders have requested to be included in
such registration statement are actually included.
2.4    Obligations of the Company. Whenever required under this Section 2 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
(a)prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to three hundred and
sixty-five (365) days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided, however, that such three
hundred and sixty-five (365) day period shall be extended for a period of time
equal to the period the Holder refrains, at the request of an underwriter of
Common Stock (or other securities) of the Company, from selling any securities
included in such registration;


(b)prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;


(c)furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;


(d)use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;


(e)in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;


(f)use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;


(g)provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;


(h)promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent





--------------------------------------------------------------------------------





accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant, or agent, in each case, as necessary or
advisable to verify the accuracy of the information in such registration
statement and to conduct appropriate due diligence in connection therewith;


(i)notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and


(j)after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.


In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.
2.5    Furnish Information. It shall be a condition precedent to the obligations
of the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.


2.6    Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, not to exceed $25,000, of
one counsel for the selling Holders (“Selling Holder Counsel”), shall be borne
and paid by the Company; provided, however, that the Company shall not be
required to pay for any expenses of any registration proceeding begun pursuant
to Section 2.1 if the registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
registered (in which case all selling Holders shall bear such expenses pro rata
based upon the number of Registrable Securities that were to be included in the
withdrawn registration), unless the Holders of a majority of the Registrable
Securities agree to forfeit their right to one registration pursuant to Section
2.1(a), as the case may be; provided further that if, at the time of such
withdrawal, the Holders shall have learned of a material adverse change in the
condition, business, or prospects of the Company from that known to the Holders
at the time of their request and have withdrawn the request with reasonable
promptness after learning of such information then the Holders shall not be
required to pay any of such expenses. All Selling Expenses relating to
Registrable Securities registered pursuant to this Section 2 shall be borne and
paid by the Holders pro rata on the basis of the number of Registrable
Securities registered on their behalf.


2.7    Delay of Registration. No Holder shall have any right to obtain or seek
an injunction restraining or otherwise delaying any registration pursuant to
this Agreement as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 2.


2.8    Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:


(a)To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.8(a) shall not apply to amounts
paid in settlement of any such





--------------------------------------------------------------------------------





claim or proceeding if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable for any Damages to the extent that they arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of any such Holder, underwriter,
controlling Person, or other aforementioned Person expressly for use in
connection with such registration.


(b)To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Sections 2.8(b)
and 2.8(d) exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of fraud or
willful misconduct by such Holder.


(c)Promptly after receipt by an indemnified party under this Section 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action.


(d)To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.8 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.8 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.8, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case (x) no Holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Holder pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided





--------------------------------------------------------------------------------





further that in no event shall a Holder’s liability pursuant to this Section
2.8(d), when combined with the amounts paid or payable by such Holder pursuant
to Section 2.8(b), exceed the proceeds from the offering received by such Holder
(net of any Selling Expenses paid by such Holder), except in the case of willful
misconduct or fraud by such Holder.


(e)Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.


(f)Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Section 2.8 shall survive the completion of any offering
of Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement.


2.9    Reports Under Exchange Act. With a view to making available to the
Holders the benefits of SEC Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration or pursuant to a registration on Form S‑3, the
Company shall:
(a)make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144, at all times after the effective
date of the registration statement filed by the Company;


(b)use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act; and


(c)furnish to any Holder, so long as the Holder owns any Registrable Securities,
forthwith upon request (i) to the extent accurate, a written statement by the
Company that it has complied with the reporting requirements of SEC Rule 144 (at
any time after ninety (90) days after the effective date of the registration
statement filed by the Company), the Securities Act, and the Exchange Act (at
any time after the Company has become subject to such reporting requirements),
or that it qualifies as a registrant whose securities may be resold pursuant to
Form S‑3 (at any time after the Company so qualifies); and (ii) such other
information as may be reasonably requested in availing any Holder of any rule or
regulation of the SEC that permits the selling of any such securities without
registration (at any time after the Company has become subject to the reporting
requirements under the Exchange Act) or pursuant to Form S‑3 (at any time after
the Company so qualifies to use such form).


2.10    Limitations on Subsequent Registration Rights. From and after the date
of this Agreement, the Company shall not, without the prior written consent of
the Holders of a majority of the Registrable Securities then outstanding, enter
into any agreement with any holder or prospective holder of any securities of
the Company that would (i) provide to such holder or prospective holder the
right to include such securities in any registration unless, under the terms of
such agreement, such holder or prospective holder may include such securities in
any such registration only to the extent that the inclusion of such securities
will not reduce the number of the Registrable Securities of the Holders that are
included; or (ii) allow such holder or prospective holder to initiate a demand
for registration of any securities held by such holder or prospective holder;
provided that this limitation shall not apply to Registrable Securities acquired
by any additional Investor that becomes a party to this Agreement in accordance
with Section 3.9.


2.11    Restrictions on Transfer.


(a)The Preferred Stock and the Registrable Securities shall not be sold,
pledged, or otherwise transferred, and the Company shall not recognize and shall
issue stop-transfer instructions to its transfer agent with respect to any such
sale, pledge, or transfer, except upon the conditions specified in this
Agreement, which conditions are intended to ensure compliance with the
provisions of the Securities Act. A transferring Holder will cause any proposed
purchaser, pledgee, or transferee of the Preferred Stock and the Registrable
Securities held by such





--------------------------------------------------------------------------------





Holder to agree to take and hold such securities subject to the provisions and
upon the conditions specified in this Agreement.


(b)Each certificate, instrument, or book entry representing (i) the Preferred
Stock, (ii) the Registrable Securities, and (iii) any other securities issued in
respect of the securities referenced in clauses (i) and (ii), upon any stock
split, stock dividend, recapitalization, merger, consolidation, or similar
event, shall (unless otherwise permitted by the provisions of Section 2.11(c))
be notated with a legend substantially in the following form:


“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.
IN ADDITION, THE SHARES REPRESENTED HEREBY ARE SUBJECT TO ONE OR MORE AGREEMENTS
BY THE HOLDER HEREOF NOT TO SELL SUCH SHARES FOR A PERIOD OF 180 DAYS
IMMEDIATELY FOLLOWING OCTOBER 1, 2019.”
The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.11.
(c)The holder of such Restricted Securities, by acceptance of ownership thereof,
agrees to comply in all respects with the provisions of this Section 2. Before
any proposed sale, pledge, or transfer of any Restricted Securities, unless
there is in effect a registration statement under the Securities Act covering
the proposed transaction, the Holder thereof shall give notice to the Company of
such Holder’s intention to effect such sale, pledge, or transfer. Each such
notice shall describe the manner and circumstances of the proposed sale, pledge,
or transfer in sufficient detail and, if reasonably requested by the Company,
shall be accompanied at such Holder’s expense by either (i) a written opinion of
legal counsel who shall, and whose legal opinion shall, be reasonably
satisfactory to the Company, addressed to the Company, to the effect that the
proposed transaction may be effected without registration under the Securities
Act; (ii) a “no action” letter from the SEC to the effect that the proposed
sale, pledge, or transfer of such Restricted Securities without registration
will not result in a recommendation by the staff of the SEC that action be taken
with respect thereto; or (iii) any other evidence reasonably satisfactory to
counsel to the Company to the effect that the proposed sale, pledge, or transfer
of the Restricted Securities may be effected without registration under the
Securities Act, whereupon the Holder of such Restricted Securities shall be
entitled to sell, pledge, or transfer such Restricted Securities in accordance
with the terms of the notice given by the Holder to the Company. The Company
will not require such a legal opinion or “no action” letter (x) in any
transaction in compliance with SEC Rule 144; (y) in any transaction in which
such Holder distributes Restricted Securities to an Affiliate of such Holder for
no consideration; or (z) in any transaction in which such Holder distributes
Restricted Securities to its beneficial interest holders, such as limited
partners, members or any other Person having “beneficial ownership,” as such
term is defined in Rule 13d-3 promulgated under the Exchange Act (“Investor
Beneficial Owners”) for no consideration provided that each transferee agrees in
writing to be subject to the terms of this Section 2.11. Each certificate,
instrument, or book entry representing the Restricted Securities transferred as
above provided shall be notated with, except if such transfer is made pursuant
to SEC Rule 144, the appropriate restrictive legend set forth in Section
2.11(b), except that such certificate instrument, or book entry shall not be
notated with such restrictive legend if, in the opinion of counsel for such
Holder and the Company, such legend is not required in order to establish
compliance with any provisions of the Securities Act.


2.12    Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Sections 2.1 or 2.2 shall terminate upon the earliest to occur of:
(a)the date that all of such Holder’s Registrable Securities are eligible for
resale without volume or manner of sale restrictions under Rule 144;





--------------------------------------------------------------------------------







(b)the date on which the resale of such security has been registered pursuant to
the Securities Act and it has been disposed of in accordance with a registration
statement relating to it;


(c)the date on which such securities are sold to the Company; and


(d)the five year anniversary of the date of this Agreement.


3.Miscellaneous.


3.1    Successors and Assigns. The rights under this Agreement may be assigned
(but only with all related obligations) by a Holder to a transferee of
Registrable Securities that (i) is an Affiliate or Investor Beneficial Owner of
a Holder; (ii) is a Holder’s Immediate Family Member or trust for the benefit of
an individual Holder or one or more of such Holder’s Immediate Family Members;
or (iii) after such transfer, holds at least 1,000,000 shares of Registrable
Securities (subject to appropriate adjustment for stock splits, stock dividends,
combinations, and other recapitalizations); provided, however, that (x) the
Company is, within a reasonable time after such transfer, furnished with written
notice of the name and address of such transferee and the Registrable Securities
with respect to which such rights are being transferred; and (y) such transferee
agrees in a written instrument delivered to the Company to be bound by and
subject to the terms and conditions of this Agreement, including the provisions
of Section 2.11. For the purposes of determining the number of shares of
Registrable Securities held by a transferee, the holdings of a transferee (1)
that is an Affiliate or stockholder of a Holder; (2) who is a Holder’s Immediate
Family Member; or (3) that is a trust for the benefit of an individual Holder or
such Holder’s Immediate Family Member shall be aggregated together and with
those of the transferring Holder; provided further that all transferees who
would not qualify individually for assignment of rights shall, as a condition to
the applicable transfer, establish a single attorney-in-fact for the purpose of
exercising any rights, receiving notices, or taking any action under this
Agreement. The terms and conditions of this Agreement inure to the benefit of
and are binding upon the respective successors and permitted assignees of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assignees any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided herein.
    
3.2    Governing Law. This Agreement shall be governed by the internal law of
the State of Delaware, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
Delaware.


3.3    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.


3.4    Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.


3.5    Notices.


(a)All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given upon the earlier of
actual receipt or (i) personal delivery to the party to be notified; (ii) when
sent, if sent by electronic mail or facsimile during the recipient’s normal
business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A hereto, or to
the principal office of the Company and to the attention of the Chief Executive
Officer,





--------------------------------------------------------------------------------





in the case of the Company, or to such email address, facsimile number, or
address as subsequently modified by written notice given in accordance with this
Section 3.5.


(b)Each Investor consents to the delivery of any stockholder notice pursuant to
the Delaware General Corporation Law (the “DGCL”), as amended or superseded from
time to time, by electronic transmission pursuant to Section 232 of the DGCL (or
any successor thereto) at the electronic mail address or the facsimile number
set forth below such Investor’s name on the Schedules hereto, as updated from
time to time by notice to the Company, or as on the books of the Company. Each
Investor agrees to promptly notify the Company of any change in such
stockholder’s electronic mail address, and that failure to do so shall not
affect the foregoing.


3.6    Amendments and Waivers. Any term of this Agreement may be amended,
modified or terminated and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, and either retroactively
or prospectively) only with the written consent of (i) the Company and (ii) the
holders of at least fifty-five percent (55%) of the Registrable Securities then
outstanding; provided that the Company may in its sole discretion waive
compliance with Section 2.11(c) (and the Company’s failure to object promptly in
writing after notification of a proposed assignment allegedly in violation of
Section 2.11(c) shall be deemed to be a waiver); and provided further that any
provision hereof may be waived by any waiving party on such party’s own behalf,
without the consent of any other party. Notwithstanding the foregoing, this
Agreement may not be amended, modified or terminated and the observance of any
term hereof may not be waived with respect to any Investor without the written
consent of such Investor, unless such amendment, modification, termination, or
waiver applies to all Investors in the same fashion. Notwithstanding the
foregoing, Schedule A hereto may be amended by the Company from time to time to
add transferees of any Registrable Securities in compliance with the terms of
this Agreement without the consent of the other parties; and Schedule A hereto
may also be amended by the Company after the date of this Agreement without the
consent of the other parties to add information regarding any additional
Investor who becomes a party to this Agreement in accordance with Section 3.9.
The Company shall give prompt notice of any amendment, modification or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, modification, termination, or waiver. Any
amendment, modification, termination, or waiver effected in accordance with this
Section 3.6 shall be binding on all parties hereto, regardless of whether any
such party has consented thereto. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.


3.7    Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.


3.8    Aggregation of Stock. All shares of Registrable Securities held or
acquired by Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement and such
affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.


3.9    Additional Investors. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of the Company’s Preferred Stock
after the date hereof whether pursuant to the Purchase Agreement or otherwise,
any purchaser of such shares of Preferred Stock may become a party to this
Agreement by executing and delivering an additional counterpart signature page
to this Agreement, and thereafter shall be deemed an “Investor” for all purposes
hereunder. No action or consent by the Investors shall be required for such
joinder to this Agreement by such additional Investor, so long as such
additional Investor has agreed in writing to be bound by all of the obligations
as an “Investor” hereunder.


3.10    Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.







--------------------------------------------------------------------------------





3.11    Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of Colorado and
to the jurisdiction of the United States District Court for the District of
Colorado for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the state
courts of Colorado or the United States District Court for the District of
Colorado, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.


3.12    Waiver of Jury Trial. Waiver of Jury Trial: EACH PARTY HEREBY WAIVES ITS
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE
SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED
BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.


3.13    Delays or Omissions. No delay or omission to exercise any right, power,
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.


3.14    Acknowledgment. The Company acknowledges that the Investors are in the
business of venture capital investing and therefore review the business plans
and related proprietary information of many enterprises, including enterprises
which may have products or services which compete directly or indirectly with
those of the Company. Nothing in this Agreement shall preclude or in any way
restrict the Investors from investing or participating in any particular
enterprise whether or not such enterprise has products or services which compete
with those of the Company.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
COMPANY:
Glowpoint, Inc.


By: /s/ Peter Holst     
Name: Peter Holst
Title: President and Chief Executive Officer


Address:


Glowpoint, Inc.
999 18th Street, Suite 1350S
Denver, CO 80202
Attention: Peter Holst





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
INVESTOR:
Foundry Group Select Fund, L.P.
By: Foundry Select Fund GP, LLC
Its General Partner
By: /s/ Brad Feld     
Name: Brad Feld
Title: Managing Director





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


INVESTOR:
GREENSPRING OPPORTUNITIES III, L.P.


By:    Greenspring Opportunities General Partner III, L.P.,
its General Partner


By:    Greenspring Opportunities GP III, LLC,
its General Partner






By:
/s/ Eric Thompson     

Name: Eric Thompson
Title: Chief Operating Officer







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


INVESTOR:


GREENSPRING OPPORTUNITIES IV, L.P.


By:     Greenspring Opportunities General Partner IV, L.P.,
its general partner


By:    Greenspring Opportunities GP IV, LLC,
its general partner


By:     Greenspring Associates, Inc.,
its sole member




By:
/s/ Eric Thompson     

Name: Eric Thompson
Title: Chief Operating Officer









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




INVESTORS:


GREENSPRING GLOBAL PARTNERS VII-A, L.P.


By:
Greenspring General Partner VII, L.P.,

its General Partner


By:    Greenspring GP VII, Ltd.
its General Partner






By:
/s/ Eric Thompson     

Name: Eric Thompson
Title: Chief Operating Officer




GREENSPRING GLOBAL PARTNERS VII-C, L.P.


By:
Greenspring General Partner VII, L.P.,

its General Partner


By:    Greenspring GP VII, Ltd.
its General Partner





By:
/s/ Eric Thompson     

Name: Eric Thompson
Title: Chief Operating Officer









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


INVESTORS:


INDUSTRY VENTURES DIRECT, LP
By: Industry Ventures Direct GP, LLC
Its: Manager


By: /s/ R. Roland Reynolds     
Name: R. Roland Reynolds        
Title: Member                


INDUSTRY VENTURES PARTNERSHIP
HOLDINGS IV, LP
By: IVPH IV GP, LLC
Its: Manager


By: /s/ R. Roland Reynolds     
Name: R. Roland Reynolds        
Title: Member                


INDUSTRY VENTURES PARTNERSHIP
HOLDINGS III-B, LP
By: IVPH III GP, LLC
Its: Manager


By: /s/ R. Roland Reynolds     
Name: R. Roland Reynolds        
Title: Member                


INDUSTRY VENTURES PARTNERSHIP
HOLDINGS III-C, LP
By: IVPH III GP, LLC
Its: Manager


By: /s/ R. Roland Reynolds
Name: R. Roland Reynolds        
Title: Member    









--------------------------------------------------------------------------------





Omitted Exhibits
Schedule A to this exhibit, which is described above, has been omitted pursuant
to Item 601(a)(5) of Regulation S-K because the information contained therein is
not material and is not otherwise publicly disclosed. Glowpoint will furnish
supplementally a copy of this schedule to the Securities and Exchange Commission
or its staff upon request.





